Citation Nr: 1118953	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to October 2008.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).



The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the Veteran last underwent a VA examination in conjunction with his claim on appeal in January 2009.  On the January 2009 VA examination, the Veteran reported that his headaches occurred two to three times a month, while they were formerly at least once a week.  The Veteran stated that he was sensitive to light and experienced scotoma, decreased vision, associated with the headaches.  The VA examiner found that the Veteran's headaches were not prostrating as the Veteran stated that he worked through his headaches.

However, the Veteran reported in his April 2009 notice of disagreement that he experienced a completely prostrating migraine attack at least once a month.  He described that during such bad headaches, he would have to lie down for hours in a dark room without being disturbed and he was incapacitated for approximately 12 or more hours.  Lay testimony is competent evidence as to observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet.App. 465, 469 (1994)).  As the Veteran presented competent evidence that his current disability picture of his migraine headaches is worse than that shown by the findings made during the last VA examination, in order to fully comply with VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a comprehensive VA examination to ascertain the current severity of the Veteran's migraine headaches.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his migraine headaches.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Moreover, the RO must request that the Veteran submit/identify all evidence, to include lay statements and employment leave records, that corroborate his statement that his service-connected migraines produce completely prostrating attacks at least once a month.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected headache disorder.  All indicated tests must be accomplished.  The claims file must be made available to the examiner and the claims file must be reviewed in conjunction with the examination.  The examiner must describe the Veteran's migraine headaches in detail, and specifically note the character, frequency, and duration of the Veteran's headaches, to include whether they are prostrating, prolonged, or productive of severe economic inadaptability.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the requested opinions without resort to speculation, the examiner must so state, and provide the reasons that any such opinion would require speculation.  The prepared report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

